Citation Nr: 1742536	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971, including service, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  In January 2009 the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans' Appeals) in April 2011.

In June 2012, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In June 2014, the Board remanded the Veteran's service connection claim on appeal to the agency of original jurisdiction (AOJ) for additional evidentiary development.  As the Board noted at that time, the May 2008 rating decision was the appropriate rating decision on appeal, even though the RO had adjudicated the claim as a petition to reopen a claim for service connection for peripheral neuropathy in an April 2009 rating decision.  

Following the Board's June 2014 remand of the Veteran's appeal, the AOJ issued a supplemental SOC (SSOC) on the issue in February 2015, and in a June 2015 decision, the Board denied the Veteran's service connection claim for peripheral neuropathy of the bilateral upper and lower extremities.  

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2017 Memorandum Decision, the Court vacated the Board's June 2015 decision; and remanded the claim on appeal to the Board for further proceedings consistent with the Court's decision.  
While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For reasons expressed below, the claim currently before the Board is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Memorandum Decision, and further review of the claims file, the Board finds that further AOJ action in this appeal is warranted. 

The Veteran asserts that his peripheral neuropathy of the extremities began in 1971 or 1972 and is the result of his exposure to herbicide agents (Agent Orange) in Vietnam.  

In the April 2017 Memorandum Decision, the Court determined that the Board, in relying on an October 2014 VA examination report and February 2015 addendum to the report, provided inadequate reasons and based for its decision to deny the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The Court instructed that on its remand of the claim, the Board must provide the Veteran with an adequate medical opinion regarding the likelihood that his peripheral neuropathy symptoms are related to his service, including his presumed in-service exposure to herbicide agents, not only on a presumptive basis pursuant to 38 C.F.R. § 3.309(e), but also on a direct service-connection basis.  

The Court noted specifically noted that the Board instructed that the VA examiner conducting the Veteran's VA peripheral nerves examination should comment on the Veteran's contentions that his symptoms began in 1971 or 1972 and that the condition was caused by exposure to herbicide agents during service.  The examiner, however, based her negative nexus opinion solely on the fact that, following his separation from service in May 1971, did not seek treatment for peripheral neuropathy until November 2007.  The examiner's rationale indicated that she disregarded the Veteran's statements concerning the onset of his peripheral neuropathy as incompetent and based her rejection of the statements solely on the absence of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  

Additionally, the Court held that the October 2014 examination report failed to substantially comply with the June 2014 Board remand instruction to the  examiner that the Veteran is "competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the veteran's reports are discounted, the examiner should provide a clear rationale for doing so."  See  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In short, the examiner effectively discounted the Veteran's competent statements without providing a reason for doing so. 

Further, the Court determined that the  February 2015 VA addendum opinion provider  did not adequately address the question of direct service connection; clearly indicating instead, that she based her negative nexus opinion on the fact that the Veteran did not meet the § 3.309(e) requirements for presumptive service connection.  As the Court noted, the Board had directed that the examiner was required to opine as to the likelihood that the Veteran's peripheral neuropathy was related to his service, including his presumed exposure to herbicides, taking into consideration all the evidence of record, including the Veteran's lay testimony regarding onset of his symptomatology and his continuity of symptoms since service.  

Given the foregoing, the Board finds that further remand of this matter is required to afford the Veteran a new VA examination to obtain an adequate opinion as to the nature and etiology of the Veteran's claimed peripheral neuropathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   
Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated through January 2009.  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since January 2009.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016)  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim herein remanded.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated from January 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA nerves examination by an appropriate physician-preferably, one who has not previously examined him or rendered an opinion in connection with this claim- to  obtain information as to the etiology of this peripheral neuropathy of the bilateral upper and lower extremities.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should provide an opinion, consistent with sound medical, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, diagnosed since 2007, had its onset during, or is otherwise  medically related to, the Veteran's period of service to include his presumed exposure to herbicide agents therein.


In providing the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, to  specifically include the  January 2009 VA neurology addendum report noting that the Veteran's neuropathic symptoms appear to have begun when he was in the service, and the April 2011 letter from the Veteran's VA neurologist indicating that the Veteran "suffers long-term polyneuropathy shortly after exposure to agent orange in Vietnam."  

The examiner must also consider and discuss all lay assertions,  to include the Veteran's contentions that his symptoms began in 1971 or 1972 and that this condition was caused by his exposure to herbicides during service.

Notably, the absence of evidence of diagnosis of and/or treatment for associated symptoms during and/or shortly after service should not, alone, serve as the sole basis for a negative opinion.  In this regard, the examiner is advised that the Veteran is competent to his symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

